 

                                                Exhibit 10.1

OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS AND GUARANTY AGREEMENT

 

            This Omnibus Amendment to Sale of Accounts and Security Agreements
and Guaranty Agreement (the “Amendment”) is made this 15 day of August, 2012  by
and among:

 

(i)                 Clean Diesel Technologies, Inc., a Delaware corporation
(“CDT”),  Engine Control Systems Ltd., a Nevada corporation (“ECS Ltd”),  Clean
Diesel International, LLC, a Connecticut limited liability company (“CDI”),
 Catalytic Solutions, Inc., a California corporation (“CSI”),  Engine Control
Systems Limited, a Canadian corporation (“ECS Limited”) (each a “Seller”, and
collectively, “Sellers”);  

 

(ii)                CDT, ECS Ltd, CDI, CSI, ECS Limited, ECS Europe, CDT
Limited, ECS Holdings, Inc., a Delaware corporation (“ECS Holdings”),  Catalytic
Solutions Holdings, Inc., a Delaware corporation (“CS Holdings”), and CSI Aliso,
Inc., a California corporation (“Aliso”) (each a “Guarantor”, and collectively,
“Guarantors”); and

 

(iii)              Faunus Group International, Inc., a Delaware corporation
(“FGI”). 

 

BACKGROUND

A.        On February 14, 2011, FGI and each of the Sellers separately entered
into those certain Sale of Accounts and Security Agreements (collectively, as
amended, modified or otherwise supplemented from time to time, the “Sale
Agreements”) to reflect, among other things, the sale of certain Accounts by the
Sellers to FGI.  All capitalized terms not otherwise defined herein shall have
the meaning ascribed thereto in the Sale Agreements. 

 


B.         ON FEBRUARY 14, 2011, FGI AND CERTAIN OF THE GUARANTORS ENTERED INTO
THAT CERTAIN GUARANTY, PURSUANT TO WHICH, INTER ALIA, SUCH GUARANTORS JOINTLY
AND SEVERALLY GUARANTEED ALL THE EXISTING AND FUTURE OBLIGATIONS OF CDT, CDI,
CSI AND ECS LTD, RESPECTIVELY, TO FGI (THE “GUARANTY”). 


C.         ON FEBRUARY 14, 2011, FGI AND CERTAIN OF THE GUARANTORS ENTERED INTO
THAT CERTAIN GUARANTEE, PURSUANT TO WHICH, INTER ALIA, SUCH GUARANTORS JOINTLY
AND SEVERALLY GUARANTEED ALL THE EXISTING AND FUTURE OBLIGATIONS OF ECS LIMITED
TO FGI (THE “GUARANTEE”). 


D.        SELLERS HAVE REQUESTED AND FGI HAS AGREED, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT, TO AMEND THE SALE AGREEMENTS AND THE GUARANTY IN
CERTAIN RESPECTS.

NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:


1.                  AMENDMENTS TO SALE AGREEMENT.  UPON THE EFFECTIVE DATE, EACH
OF THE SALE AGREEMENTS SHALL BE AMENDED AS FOLLOWS:


 

 

--------------------------------------------------------------------------------

 

 


(A)             THE FOLLOWING NEW DEFINITION IS HEREBY ADDED TO SECTION 1.1 OF
EACH SALE AGREEMENT IN THE APPROPRIATE ALPHABETICAL SEQUENCE AS FOLLOWS:

“Omnibus Amendment Date” means August 15, 2012.

 


(B)             THE FOLLOWING DEFINITIONS CONTAINED IN SECTION 1.1 OF EACH SALE
AGREEMENT ARE HEREBY AMENDED AND RESTATED AS FOLLOWS:

“Applicable Interest Rate” means the greater of (i) 6.50% per annum and (ii)
2.50% per annum above the prime rate which shall be an annual rate equal to (x)
the prime rate for U.S. banks as published in the “Money Rates” section of The
Wall Street Journal or (y) if The Wall Street Journal ceases to publish a prime
rate, the average of the prime rates announced by the three largest U.S. money
center commercial banks as determined by FGI (the “Prime Rate”).  

 

“Covered Affiliate Agreements” means all Sale and Security Agreements and/or
similar agreements between FGI and any of the following Affiliates of Seller:
Clean Diesel Technologies, Inc., a Delaware corporation, Engine Control Systems
Ltd., a Nevada corporation, Clean Diesel International, LLC, a Connecticut
limited liability company, Catalytic Solutions, Inc., a California corporation,
and Engine Control Systems Limited, a Canadian corporation. 

 

“Extended Term” has the meaning assigned thereto in Section 13.

 

“Inventory Sublimit” means the amount determined by FGI from time to time to be
the Inventory Sublimit and, until so determined, means the lesser of (x)
$2,000,000 and (y) an amount equal to 50% of the aggregate Purchase Price of all
outstanding Purchased Accounts hereunder and under all other Covered Affiliate
Agreements, less outstanding advances against Inventory under (and as defined
in) all Covered Affiliate Agreements.  

 

“Original Term” has the meaning assigned thereto in Section 13.

 

“Term” means the term of this Agreement, including the Original Term and each
Extended Term, as determined in accordance Section 13.

 


(C)             SECTION 3(E) OF EACH SALE AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:

            (e)        Inventory Advances. If requested by Seller, in accordance
with the terms of this Agreement, FGI may in its sole and absolute discretion
advance to Seller against Eligible Inventory, submitted to FGI on an Inventory
Borrowing Base Certificate, sums not to exceed 75% of the net orderly
liquidation value (as determined by an independent appraisal satisfactory to FGI
in form and substance) of up to 30% of the Eligible Inventory outstanding at the
time any such advance is made.  Notwithstanding the foregoing, the outstanding
advances against Eligible Inventory may not at any time exceed the Inventory
Sublimit.  Any resulting overadvance shall be immediately repaid to FGI.  The
Inventory Borrowing Base Certificate shall be in the form attached hereto as
Schedule 3(e) or  in such other form as required by FGI, and shall be signed by
a duly  authorized  representative of Seller. At the time the Inventory
Borrowing Base Certificate is presented, Seller shall also deliver to FGI its
inventory report. Any advance made pursuant to this subsection shall be payable
on demand and shall bear interest at the Applicable Interest Rate from the date
such advance is made until the date such advance is paid in full.

 

2 

--------------------------------------------------------------------------------

 

 

 


(D)             THE FIRST SENTENCE OF SECTION 3(H) OF EACH SALE AGREEMENT IS
HEREBY AMENDED AND RESTATED AS FOLLOWS:


           (H)         SELLER SHALL, BOTH BEFORE AND AFTER THE TERMINATION OF
THIS AGREEMENT, PAY A NON-REFUNDABLE COLLATERAL MANAGEMENT FEE OF 0.30% PER
MONTH OF THE ORIGINAL FACE AMOUNT OF EACH PURCHASED ACCOUNT UPON WHICH AN
ADVANCE HAS BEEN MADE FOR THE PERIOD SUCH PURCHASED ACCOUNT IS OPEN ON FGI’S
BOOKS.


(E)             SECTION 3(I) OF EACH SALE AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:

(i)         Seller shall unconditionally pay and FGI shall be entitled to
receive a non-refundable monthly inventory management service fee equal to 0.38%
on the net daily balance of all outstanding advances in subsection (e) charged
monthly to Seller’s Reserve Account or if funds are not available therein,
payable by Seller on demand.  

 


(F)              SECTION 13 OF EACH SALE AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:

Section 13.       Term.  Subject to the last sentence of this Section 13, the
initial term of this Agreement shall commence on the date hereof and expire on
August 15, 2015 (the “Original Term”), which Original Term shall thereafter be
extended automatically for additional successive one (1) year terms after the
termination of the Original Term (each, an “Extended Term”) unless written
notice of termination is given by one party hereto to the other party hereto at
least forty-five (45) days, but not more than ninety (90) days, prior to the end
of the Original Term or any Extended Term.  Any such notice of termination,
however, and notwithstanding payment in full of all Obligations by Seller, is
conditioned on Seller’s delivery, to FGI, of a general release in a form
reasonably satisfactory to FGI. Seller understands that this provision
constitutes a waiver of its rights under § 9-513 of the UCC.  FGI shall not be
required to record any terminations or satisfactions of any of FGI’s liens on
the Collateral unless and until Seller has executed and delivered to FGI said
general release and Seller shall have no authority to do so without FGI’s
express written consent.  Upon (i) the termination of this Agreement, (ii) the
payment in full of all Obligations by Seller and (iii) Seller’s delivery to FGI
of said general release, FGI shall cause any Purchased Accounts to be assigned
back to Seller without representation or warranty pursuant to documentation
acceptable to FGI within a commercially reasonable period after a written
request for reassignment of such Purchased Accounts has been delivered to FGI.
  In the event Seller terminates this Agreement prior to the last day of the
Original Term or any Extended Term, Seller shall pay to FGI an early Termination
Fee in the amount equal to two percent (2%) of the Facility Amount in effect at
such time, less any early Termination Fees paid to FGI under (and as defined in)
any Covered Affiliate Agreements.  Any termination of this Agreement shall not
affect FGI’s security interest in the Collateral and FGI’s ownership of the
Purchased Accounts, and this Agreement shall continue to be effective, until all
transactions entered into and obligations incurred hereunder have been completed
and satisfied in full.  Notwithstanding anything to the contrary, and assuming
no default by Seller in which event FGI may terminate without notice, FGI may
terminate this Agreement at any time by giving not less than sixty (60) days
notice in which event, Seller shall not be obligated to pay any Termination
Fee.  Upon the termination of this Agreement, all obligations owing to FGI
(including the Obligations) shall become immediately due and payable at the
option of FGI and FGI shall be entitled to all rights it has by law as a secured
creditor, including as to any form of equitable relief that may be appropriately
obtained through legal process without having to establish any inadequate remedy
at law or other grounds other than to establish that its Collateral is subject
to being improperly used, moved, dissipated or withheld from FGI.

3 

--------------------------------------------------------------------------------

 

 

 No Termination Fee will be due if FGI, within its rights under this Agreement,
increases the Reserve Percentage to an amount greater than forty percent (40%)
for a period of more than 30 consecutive days and Seller notifies FGI of its
intent to terminate this Agreement no later than 10 days after the end of such
30 day period.

 


2.                  AMENDMENT TO GUARANTY.  UPON THE EFFECTIVE DATE, THE
GUARANTY SHALL BE AMENDED BY AMENDING AND RESTATING PARAGRAPH A IN THE
BACKGROUND SECTION AS FOLLOWS:


A.        FGI INTENDS TO ESTABLISH FINANCING ARRANGEMENTS WITH, EXTEND CREDIT TO
AND/OR PURCHASE RECEIVABLES FROM (I) CLEAN DIESEL TECHNOLOGIES, INC. (“CDT”),
CLEAN DIESEL INTERNATIONAL, LLC (“CDI”), CATALYTIC SOLUTIONS, INC. (“CSI”), AND
ENGINE CONTROL SYSTEMS, LTD (“ECS LTD”) PURSUANT TO THE TERMS AND CONDITIONS OF
CERTAIN SALE OF ACCOUNTS AND SECURITY AGREEMENTS, EACH DATED AS OF THE DATE
HEREOF BETWEEN FGI AND EACH OF THE FOREGOING ENTITIES, RESPECTIVELY (AS EACH MAY
HEREAFTER BE AMENDED, SUPPLEMENTED, RESTATED OR REPLACED FROM TIME TO TIME,
COLLECTIVELY, THE “SALE OF ACCOUNTS AGREEMENTS”), AND (II) CLEAN DIESEL
TECHNOLOGIES, LIMITED (“CDT LIMITED”, AND COLLECTIVELY WITH CDT, CDI, CSI AND
ECS LTD, EACH A “CLIENT” AND COLLECTIVELY, THE “CLIENTS”), PURSUANT TO THE TERMS
AND CONDITIONS OF THAT CERTAIN RECEIVABLES FINANCE AGREEMENT DATED AS OF
NOVEMBER 8, 2011 BETWEEN CDT LIMITED AND FGI (AS MAY HEREAFTER BE AMENDED,
SUPPLEMENTED, RESTATED OR REPLACED FROM TIME TO TIME, THE “FINANCE AGREEMENT”,
AND COLLECTIVELY WITH THE SALE OF ACCOUNTS AGREEMENTS, THE “SALE AGREEMENTS”). 


3.                  REPRESENTATIONS AND WARRANTIES OF SELLERS.  SELLERS HEREBY:

4 

--------------------------------------------------------------------------------

 

 

(a)        reaffirm all representations and warranties made to FGI under the
Sale Agreements and all of the other documents and instruments executed in
connection therewith (the “Other Documents”) and confirm that all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);

(b)        reaffirm all of the covenants contained in the Sale Agreements and
all of the Other Documents, covenant to abide thereby until all Obligations and
other liabilities of Sellers to FGI under the Sale Agreements and all of the
Other Documents of whatever nature and whenever incurred, are satisfied and/or
released by FGI;

(c)        represent and warrant that no Default or Event of Default has
occurred under the Sale Agreements or any of the Other Documents;

(d)        represent and warrant that they have the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary organizational action and that the
officers executing this Amendment on their behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which
they are party or by which any of their properties are bound; and

(e)        represent and warrant that this Amendment is a legal, valid and
binding obligations of Sellers enforceable against them in accordance with its
terms.


4.                  CONDITIONS PRECEDENT/EFFECTIVENESS CONDITIONS.  THIS
AMENDMENT SHALL BE EFFECTIVE (“EFFECTIVE DATE”) UPON FGI’S RECEIPT OF THE
FOLLOWING:


(A)             THIS AMENDMENT FULLY EXECUTED BY SELLERS; AND


(B)             A NON-REFUNDABLE AMENDMENT FEE IN THE AMOUNT OF $75,000.


5.                  PAYMENT OF EXPENSES.  PURSUANT TO SECTION 14 OF THE SALE
AGREEMENTS, SELLERS SHALL UPON DEMAND OF FGI ALL COSTS, FEES AND EXPENSES OF FGI
IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT
(INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL FOR FGI) AND
THE DOCUMENTS AND TRANSACTIONS PROVIDED FOR HEREIN OR RELATED HERETO.


6.                  REAFFIRMATION OF SALE AGREEMENTS.  EXCEPT AS MODIFIED BY THE
TERMS HEREOF, ALL OF THE TERMS AND CONDITIONS OF THE SALE AGREEMENTS, AS
AMENDED, AND ALL OF THE OTHER DOCUMENTS ARE HEREBY REAFFIRMED AND SHALL CONTINUE
IN FULL FORCE AND EFFECT AS THEREIN WRITTEN.


7.                  REAFFIRMATION OF COLLATERAL.  AS SECURITY FOR THE PAYMENT OF
ALL INDEBTEDNESS AND OBLIGATIONS OF SELLERS TO FGI, IN ADDITION TO THE SALE OF
PURCHASE ACCOUNTS, EACH SELLER RECONFIRMS THE PRIOR SECURITY INTEREST AND LIEN
ON, UPON AND TO, ITS COLLATERAL, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
CREATED OR ARISING AND WHEREVER LOCATED.  EACH SELLER HEREBY CONFIRMS AND AGREES
THAT ALL SECURITY INTERESTS AND LIENS GRANTED TO FGI CONTINUE IN FULL FORCE AND
EFFECT AND SHALL CONTINUE TO SECURE THE OBLIGATIONS.  ALL COLLATERAL REMAINS
FREE AND CLEAR OF ANY LIENS AND SECURITY INTERESTS, EXCEPT AS PROVIDED IN THAT
CERTAIN SUBORDINATION AGREEMENT DATED FEBRUARY 11, 2011 AMONG FGI, KANIS, S.A.
AND CLEAN DIESEL TECHNOLOGIES, INC., AS AMENDED FROM TIME TO TIME.

5 

--------------------------------------------------------------------------------

 

 


8.                  CONFIRMATION OF INDEBTEDNESS.  SELLERS CONFIRMS AND
ACKNOWLEDGES THAT AS OF THE CLOSE OF BUSINESS ON AUGUST 15, 2012, THE
OUTSTANDING AGGREGATE OBLIGATIONS OWING BY SELLERS TO FGI UNDER THE SALE
AGREEMENTS, ALL WITHOUT ANY DEDUCTION, DEFENSE, SETOFF, CLAIM OR COUNTERCLAIM,
OF ANY NATURE, IS IN THE AGGREGATE PRINCIPAL AMOUNT OF $3,874,165.24 PLUS ALL
FEES, COSTS AND EXPENSES INCURRED TO DATE IN CONNECTION WITH THE SALE AGREEMENTS
AND THE OTHER DOCUMENTS.


9.                  ACKNOWLEDGMENT OF GUARANTORS.   


(A)             BY EXECUTION OF THIS AMENDMENT, EACH OF CDT, ECS LTD., CDI, CSI,
ECS EUROPE, CDT LIMITED, ECS HOLDINGS, CS HOLDINGS AND ALISO HEREBY COVENANTS
AND AGREES THAT THE GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT IN ALL
RESPECTS AND SHALL, INTER ALIA, CONTINUE TO COVER ALL EXISTING AND FUTURE
OBLIGATIONS OF ECS LIMITED TO FGI, INCLUDING, WITHOUT LIMITATION, UNDER THAT
CERTAIN SALE OF ACCOUNTS AND SECURITY AGREEMENT DATED AS OF FEBRUARY 14, 2011,
AND THE OTHER DOCUMENTS (AS DEFINED THEREIN).


(B)             BY EXECUTION OF THIS AMENDMENT, EACH OF CDT, ECS LTD, CDI, CSI,
ECS LIMITED, ECS EUROPE, CDT LIMITED, ECS HOLDINGS, CS HOLDINGS AND ALISO HEREBY
COVENANTS AND AGREES THAT THE GUARANTY, AS AMENDED HEREBY, SHALL REMAIN IN FULL
FORCE AND EFFECT IN ALL RESPECTS AND SHALL, INTER ALIA, CONTINUE TO COVER THE
EXISTING AND FUTURE OBLIGATIONS OF CDT, CDI, CSI, ECS LTD, AND CDT LIMITED,
RESPECTIVELY, TO FGI, INCLUDING, WITHOUT LIMITATION, UNDER THOSE CERTAIN SALE OF
ACCOUNTS AND SECURITY AGREEMENTS AND/OR SIMILAR AGREEMENTS, EACH DATED ON OR
AFTER FEBRUARY 14, 2011, AND THE OTHER DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION THEREWITH.


10.              MISCELLANEOUS.   


(A)             THIRD PARTY RIGHTS.  NO RIGHTS ARE INTENDED TO BE CREATED
HEREUNDER FOR THE BENEFIT OF ANY THIRD PARTY DONEE, CREDITOR, OR INCIDENTAL
BENEFICIARY.


(B)             HEADINGS.  THE HEADINGS OF ANY PARAGRAPH OF THIS AMENDMENT ARE
FOR CONVENIENCE ONLY AND SHALL NOT BE USED TO INTERPRET ANY PROVISION HEREOF.


(C)             MODIFICATIONS.  NO MODIFICATION HEREOF OR ANY AGREEMENT REFERRED
TO HEREIN SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED ON BEHALF
OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


(D)             GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW.


(E)             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
AND BY DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, ALL OF WHICH, WHEN SO
EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY SIGNATURE DELIVERED BY A PARTY BY
FACSIMILE OR PDF TRANSMISSION SHALL BE DEEMED TO BE AN ORIGINAL SIGNATURE
HERETO. 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

6 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

          

SELLERS:                                                                Clean
Diesel Technologies, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title: CFO

 

Engine Control Systems Ltd.

 

By: /s/ Nikhil Mehta                             

Name:  Nikhil Mehta

Title:  CFO

 

Clean Diesel INTERNATIONAL, LLC

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Catalytic Solutions, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Engine Control Systems Limited

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

 

FGI:                                                                           
Faunus Group International, Inc.

 

By: /s/ Joe Albertelli               

Name:   Joe Albertelli

Title:    EVP

 

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS AND GUARANTY AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:                                                      Clean Diesel
Technologies, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Engine Control Systems Ltd.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Clean Diesel International, LLC

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Catalytic Solutions, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Engine Control Systems Limited

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Engine Control Systems Europe AB

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

 

 

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS AND GUARANTY AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

Clean Diesel Technologies, Limited

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

ECS Holdings, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

Catalytic Solutions Holdings, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

CSI Aliso, Inc.

 

By: /s/ Nikhil Mehta               

Name:  Nikhil Mehta

Title:  CFO

 

 

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO

SALE OF ACCOUNTS AND SECURITY AGREEMENTS AND GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------

 